



COURT OF APPEAL FOR ONTARIO

CITATION: Neilas (799 College St) Inc. v.
    Houston Engineering & Drafting Inc., 2020 ONCA 650

DATE: 20201015

DOCKET: C66584

Huscroft, Zarnett and Coroza
    JJ.A.

BETWEEN

Neilas (799 College St) Inc.

and
    Skypoint Hi-Rise Ltd.

Plaintiffs (Respondents)

and

Houston Engineering & Drafting Inc.,

VN Engineers & Facility Planners Inc.

and
Houston Thomas Engio

Defendants (
Appellant
)

Houston Thomas Engio, acting in person

Christopher Selby and Mark St. Cyr, for
    the respondents Neilas (799 College St) Inc. and Skypoint Hi-Rise Ltd.

Heard: in writing

On appeal from the judgment of Justice Lorne
    Sossin of the Superior Court of Justice, dated February 8, 2019.

COSTS ENDORSEMENT


[1]

The court received written submissions from the
    parties following the release of its decision in this matter.

[2]

The respondents are entitled to costs fixed in
    the amount of $15,000 inclusive of taxes and disbursements.

Grant Huscroft
    J.A.

B. Zarnett
    J.A.

S. Coroza
    J.A.


